Name: Commission Regulation (EEC) No 2148/91 of 22 July 1991 on the supply of various lots of refined sunflower oil as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 23. 7. 91 Official Journal of the European Communities No L 200/7 COMMISSION REGULATION (EEC) No 2148/91 of 22 July 1991 on die supply of various lots of refined sunflower oil as food aid 790/91 (^ ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1930/90 Q, and in particular Article 6 ( 1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid management (3) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas following the taking of a number of decisions on the allocation of food aid the Commission has allocated to certain countries and beneficiary organizations 3 000 tonnes of refined sunflower oil ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4), as amended by Regulation (EEC) No HAS ADOPTED THIS REGULATION : Article 1 Refined sunflower oil shall be mobilized in the Community as Community food aid for supply to the recipients listed in the Annex in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annex. Supplies shall be awarded by the tendering procedure. The successful tenderer is deemed to have noted and accepted all the general and specific conditions applicable. Any other condition or reservation included in his tender is deemed unwritten . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 July 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 370, 30. 12. 1986, p. 1 . (2) OJ No L 174, 7. 7. 1990, p. 6. 0 OJ No L 136, 26. 5. 1987, p. 1 . (4) OJ No L 204, 25. 7. 1987, p. 1 . 0 OJ No L 81 , 28. 3 . 1991 , p. 108 . No L 200/8 Official Journal of the European Communities 23 . 7. 91 ANNEX LOTS A and B 1 . Operation Nos ('): 1193/90  1194/90 2. Programme : 1990 3. RecipientQ : Arab Republic of Egypt 4. Representative of the recipient (2) : Ambassade de la RÃ ©publique Arabe d'Egypte, section commer ­ ciale, 522 avenue Louise, B-1050 Bruxelles ; tel. (02)647 32 27, telex 64809 COMRAU B 5. Place or country of destination : Egypt 6. Product to be mobilized : refined sunflower oil 7. Characteristics and quality of the goods (3) : see list published in OJ No C 114, 29 . 4. 1991 , p. 1 (under IILA.1 .b) 8 . Total quantity : 3 000 tonnes net 9. Number of lots : 2 [A (1193/90): 1 500 tonnes, B (1194/90): 1 500 tonnes] 10 . Packaging and marking : see list published in OJ No C 114, 29. 4. 1991 , p. 1 (under III.A.2.1 , IIIA2.3 and IIIA.3)  new drums of 200 litres Markings in English Supplementary marking on packaging : TO EGYPT 1 1 . Method of mobilization : the Community market 12. Stage of supply (*): free at port of shipment  fob stowed 13. Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment stage : 16. 9 .  30. 9 . 1991 18 . Deadline for the supply :  19. Procedure for determining the costs of supply Q : tendering 20. Date of expiry of the period allowed for submission of tenders : 12 noon on 6. 8 . 1991 21 . A. In die case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 13. 8 . 1991 (b) period for making the goods available at the port of shipment : 23. 9 .  11 . 10 . 1991 (c) deadline for the supply :  21 . B. In the case of a third invitation to tender : (a) deadline for the submission of tenders : 12 noon on 20. 8 . 1991 (b) period for making the goods available at the port of shipment : 30. 9  18. 10 . 1991 ; (c) deadline for the supply :  22. Amount of the tendering security : ECU 1 5 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders (4) : Bureau de l'aide alimentaire, Ã 1 attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/46, 200 rue de la Loi, B-1049 Bruxelles ; telex 22037 AGREC B, 25670 AGREC B 25. Refund payable on request by the successful tenderer :  23. 7. 91 Official Journal of the European Communities No L 200/9 Notes : (') The operation number is to be quoted in all correspondence. (2) Commission delegate to be contacted by the successful tenderer : see list published in OJ No C 1 14, 29. 4. 1991 , p. 33. (3) The successful tenderer shall deliver to the beneficiary for each action number/shipping number a certifi ­ cate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. The radioactivity certificate must indicate the caesium-134 and - 137 levels. The successful tenderer shall give the beneficiaries' representative, at the time of delivery, a certificate of origin for each action number/shipping number. The successful tenderer shall give the beneficiaries' representative, at the time of delivery, a health certifi ­ cate for each action number/shipping number. (4) In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of this Annex, evidence that the tendering security referred to in Article 7 (4) (a) of Regulation (EEC) No 2200/87 has been lodged, preferably :  either by porter at the office referred to in point 24 of this Annex,  or by telecopier on one of the following numbers in Brussels :  235 01 32,  236 10 97,  235 01 30,  236 20 05.  236 33 04. (*) Point (g) of Article 7 (3) of Regulation (EEC) No 2200/87 shall not be applicable to tenders submitted. (6) By way of derogation from Articles 7 (3) (f) and 13 (2) of Regulation (EEC) No 2200/87, the price tendered must include the loading and stowage costs. The loading and stowage operations will be the responsibility of the successful tenderer. f) The successful tenderer it to contact the recipient as soon as possible to establish which consignment documents are required and how they are to be distributed.